Citation Nr: 0508230	
Decision Date: 03/21/05    Archive Date: 03/30/05

DOCKET NO.  03-22 651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for a right ankle 
disability.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Dan Brook, Associate Counsel







INTRODUCTION

The appellant is a veteran who served on active duty from 
April 1975 until April 1979.   This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from a May 2002 
rating decision of the Oakland, California Regional Office 
(RO) of the Department of Veterans Affairs (VA).  At the 
veteran's request, a hearing was scheduled before a Veterans 
Law Judge in December 2004.  The veteran did not report for 
the hearing.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.  


REMAND

Service medical records show that the veteran twisted his 
ankle while running in April 1976 and that his right foot 
swelled slightly.   The diagnosis at the time was right foot 
strain.  The record contains a March 2002 medical opinion 
from Dr. G indicating that it was more likely than not that 
the veteran's current right ankle discomfort was attributable 
to this inservice injury.  Dr. G did not offer any specific 
basis for this opinion and it did not appear that he reviewed 
the veteran's service medical records before offering it.    

Medical history contained in an October 1999 report from Dr. 
B, a podiatric surgeon, indicates that the veteran sustained 
a right ankle fracture in a motor vehicle accident sometime 
around 1996.  There are no other records on file pertaining 
to the accident or this right ankle fracture.  It is also 
unclear whether Dr. G considered this   fracture when he 
offered his March 2002 opinion.

Since any current right ankle problems could be the result of 
this right ankle fracture, it is necessary to obtain any 
available information concerning this fracture before 
deciding this case on the merits.  After all available 
information is obtained, a medical examination should be 
performed to specifically assess the likelihood that any 
current right ankle disability is related to service.  
Accordingly, this case is remanded for the following:

1.  The RO should ask the veteran to 
identify any medical providers who 
provided treatment for the 1996 ankle 
fracture and attempt to obtain records 
from any identified providers.  The RO 
should also ask the veteran to submit or 
identify any additional information not 
already of record pertaining to any right 
ankle injuries or treatment before or 
after service.    
     
2.  The RO should then arrange for the 
veteran to be afforded an orthopedic 
examination to determine whether any 
right ankle disability related to service 
is present.  The examiner should have the 
complete record available for review, 
including service medical records and any 
information pertaining to the 1996 right 
ankle fracture or any other ankle injury 
before or after service. The examiner 
should then be asked to determine whether 
it is at least as likely as not that any 
current right ankle disability is related 
to service as opposed to a non-service 
related cause, including injury from the 
1996 motor vehicle accident.  The 
examiner must explain the rationale for 
the opinion given.  

3.  The RO should then readjudicate the 
claim.  If the claim remains denied, the 
RO should provide the veteran and his 
representative an appropriate 
supplemental statement of the case, and 
give them the opportunity to respond.   
The case should then be returned to the 
Board, if in order, for further appellate 
review.  


The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.




	                  
_________________________________________________
	WAYNE M. BRAEUER 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



